Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Ralph E. Locher (Reg. No. 41,947) on 09/08/22.
2.	The application has been amended as follows: 
Please replace all previous versions of the claims with the followings:

1 (currently amended).  A radio receiver for use in an environment that is self-sufficient in energy, the radio receiver comprising:
	a microcontroller having a memory;
	a receiving device with a microprocessor or a logic circuit or a digital receiving circuit, said receiving device receiving data in a form of at least one data packet or a portion thereof or a data stream at a certain data rate, and providing the data for further data processing, wherein the data is in-phase/quadrature (I/Q) data;
 	said receiving device in an operating mode A, where received, or received and filtered, data is diverted at said receiving device and supplied to said microcontroller at a sampling rate which can be defined;
	a switchover device, the operating mode A being selectable by said switchover device;
	said microcontroller or said receiving device in the operating mode A decimates the data by selecting a subset from a set of samples; 
	said microcontroller in the operating mode A buffers in said memory and provides for further processing of decimated data; 
wherein an operating mode C is provided in addition to the operating mode A, in which said operating mode C, the data is processed by said microprocessor or said logic circuit or said digital receiving circuit, which is connected after said receiving device and/or is part of said receiving device, before the processed data is transferred to said microcontroller for further processing; and
the operating mode C being selectable by said switchover device, and it is possible to switch between the operating mode A and the operating mode C. 

2 (original).  The radio receiver according to claim 1, wherein the radio receiver is a software defined radio type.
	
3 (original).  The radio receiver according to claim 1, further comprising a clock generator, and the sampling rate is defined by a clock frequency of said clock generator.

4 (original).  The radio receiver according to claim 1, further comprising a clock generator; and
	wherein the radio receiver is of a type in which signal processing is implemented at least mainly by hardware, and a sampling error is modified by selecting said clock generator on the basis of its clock frequency.

5 (original).  The radio receiver according to claim 1, wherein said receiving device has a filter that filters the data before supplying the data to said microcontroller.

6 (original).  The radio receiver according to claim 1, wherein said microcontroller has a filter that filters the data before decimation.

7 (original).  The radio receiver according to claim 1, wherein the data is decimated by said microcontroller disregarding individual samples of the set of samples supplied by said receiving device, and the individual samples being selected on a basis of an integer decimation factor.

8 (original).  The radio receiver according to claim 6, wherein a bandwidth at which the data is supplied after said filter to said microcontroller is less than 200 kHz.

9 (original).  The radio receiver according to claim 1, wherein different sampling rates can be defined at said microcontroller for different bandwidths.

10 (original).  The radio receiver according to claim 3, wherein the clock frequency of said clock generator lies between 20 MHz and 50 MHz.
	
11 (original).  The radio receiver according to claim 3, wherein an error in the clock frequency of said clock generator is less than 10 ppm.

12 (original).  The radio receiver according to claim 1, wherein the operating mode A can be enabled and/or disabled.

13 (canceled).  

14 (original).  The radio receiver according to claim 1, wherein the data is transferred between said receiving device and said microcontroller in steps, and time intervals in which no transfer takes place are provided between a transfer of the data.

15 (original).  The radio receiver according to claim 14, wherein the time intervals in which no data is transferred, said microcontroller shifts into a sleep mode.

16 (original).  The radio receiver according to claim 1, wherein said microcontroller is configured to decode the data. 

17 (original).  The radio receiver according to claim 1, wherein said microcontroller is configured to process also higher layers in addition to processing and storing the data.

18 (original).  The radio receiver according to claim 1, wherein said receiving device and said microcontroller are embodied as a common structural unit.

19 (canceled).  
	
20 (original).  The radio receiver according to claim 1, wherein said radio receiver has an energy source for supplying energy.

21 (currently amended).  A radio receiver for use in an environment that is self-sufficient in energy, the radio receiver comprising:
a microcontroller having a memory;
	a receiving device receiving data in a form of at least one data packet or a portion thereof or a data stream at a certain data rate, and provides the data for further data processing, said receiving device in an operating mode A, where received, or received and filtered, data is diverted at said receiving device and supplied to said microcontroller at a sampling rate which can be defined;
	a switchover device, the operating mode A being selectable by said switchover device;
	said microcontroller or said receiving device decimates the data by selecting a subset from a set of samples; 
	said microcontroller buffers in said memory and provides for further processing of decimated data; and
a clock generator, wherein the radio receiver is of a type in which signal processing is implemented at least mainly by hardware, and a sampling error is modified by selecting said clock generator on a basis of its clock frequency.

22 (previously presented).  A communication system for transferring data, the communication system comprising:
	at least one concentrator; 
	a plurality of terminals that are self-sufficient in energy, each of said  terminals containing said radio receiver according to claim 1, said receiving device receiving the data from said at least one concentrator in a form of at least one data packet or a portion thereof or a data stream at a certain data rate, and provides the data for further data processing.
3.	The following is a statement of reasons for the indication of allowable subject matter:  
Applicant has agreed to amend the claim in according to the OA dated 05/31/22.  Upon further consideration and comparison with prior art of record, closest reference – Lee et al. – US 9,240,771, amended claims 1-12, 14-18, 20-22 are allowed over prior art of record.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633